Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed July 27, 2021, claims 1-20 are presented for examination. Claim 1 is an independent claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2019-0127867 filed in the Republic of Korea on October 15, 2019 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted July 27, 2021.

Information Disclosure Statement

The Applicant’s Information Disclosure Statements filed (July 27, 2021) have been received, entered into the record, and considered.
Drawings

The drawings filed July 27, 2021 are accepted by the examiner.


Abstract

The abstract filed July 27, 2021 is accepted by the examiner. 
                                                              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of application No. 16830899. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites a substrate comprising a display area, a first peripheral area disposed outside the display area, and a second peripheral area disposed outside the display area and the first peripheral area; a first data line disposed on the substrate and extending from the first peripheral area into the display area; a second data line disposed on the substrate and extending from the second peripheral area into the display area; a third data line disposed on the substrate and extending from the second peripheral area into the display area, wherein the second data line is disposed between the first data line and the third data line; a pixel electrode; a first input line, a second input line, and a third input line disposed in the first peripheral area and spaced apart from one another; and a first connecting line having a 1-1st portion, a 1-2nd portion having a first end and a second end, and a 1-3rd portion, the first end of the 1-2nd portion being electrically connected to the 1-1st portion in the display area. the second end of the 1-2nd portion being electrically connected to the 1-3rd portion in the display area, wherein the 1-1st portion and the second data line are integrally formed as a single body, and wherein the 1-2nd portion extends over the first data line while not contacting the first data line, therefore the same limitations as claimed in application No. 16962997.
This is an obviousness-type double patenting rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai (US 20180335649 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624